Case 1:18-cv-03198-CMA-SKC Document 47 Filed 12/17/19 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


  Civil Action No. 18-cv-03198-CMA-SKC


  OTTER PRODUCTS, LLC, and
  TREEFROG DEVELOPMENTS, INC.,

        Plaintiffs,

  v.

  EDDY WANG, and JOHN DOES 1-10,

        Defendants.

                        DEFENDANT’S FIRST SUPPLEMENTAL
                      REPORT UNDER OATH OF RAY K. SHAHANI


        I, Ray K. Shahani, declare as follows:

        1.      This morning I was informed by Defendant that a $5000 payment in the

  form of a for attorneys fees was mailed to Plaintiffs on December 5, 2019.

        2.      Later this morning, William Kloss of the Vory’s Law Firm sent me an email

  and confirmed that Plaintiffs received $5000 payment from Defendant.

        I declare under penalty of perjury under the laws of California, Colorado and the

  United States of America that the foregoing is true and correct.

        Executed on December 17, 2019 in South San Francisco, California.

                                             /S/ Ray K. Shahani

                                           Ray K. Shahani, Esq. Reg. No. 160814


                                             -1-
Case 1:18-cv-03198-CMA-SKC Document 47 Filed 12/17/19 USDC Colorado Page 2 of 2




                                    Oyster Point Marina Plaza
                                    400 Oyster Point Blvd., Suite 518
                                    South San Francisco, CA 94080
                                    Telephone: (650) 348-1444
                                    FAX: (650) 348-8655
                                    E-mail: rks@attycubed.com
                                    Attorney for Defendant Eddy Wang




                                      -2-
